Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a learning unit”, “a learning target image data generation unit”, “a determination unit”, “an input unit”, “an imaging unit”, “a driving unit” in claims 1, 5, 6, 11, 16, 18-21. The units are shown in figs. 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim(s) 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 21 defines a program for causing a computer embodying functional descriptive material.  However, the claim does not define a computer-readable storage medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  That is, the scope of the presently claimed a program can range from paper on which the program is written, to a program simply contemplated and memorized by a person.  
However, the Examiner respectfully submits a claim drawn to such a computer program that causes a computer to execute a method that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory computer readable storage medium” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals perse. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshihito (JP Patent # 2008022103).
[Claim 1]
An information processing apparatus comprising a learning unit configured to acquire data (Paragraphs 1, 12, fig. 1, the present invention relates to extracting a moving image of a TV program), extract, from the data, data in at least a partial range in accordance with a predetermined input (Paragraphs 12, 27, 32,33, When the user finds an undetected important scene section in the important scene section display area 302 during viewing, the user selects the same section in the undetected important scene selection area 310 by a drag operation. When all the desired sections are selected and then the add button 311 is pressed, information on the selected section is sent to the selected scene moving image detection unit 112. The selected scene moving image extraction unit 112 cuts out moving image data corresponding to the input section), and perform learning on a basis of the data in at least a partial range (Paragraph 34, The moving image data cut out here is input to the feature category classification storage unit 101 of the learning data creation unit 10 together with the training moving image prepared in advance).
[Claim 2]
The information processing apparatus according to claim 1, wherein the data is data based on image data corresponding to an image acquired during shooting (The moving TV image data would have to be acquired by some kind of a moving image camera).
[Claims 3-5]
The information processing apparatus according to claim 1, wherein the predetermined input is an input indicating a learning start point and a learning end point and the learning unit extracts data from the learning start point to the learning end point (Paragraph 33, When the user finds an undetected important scene section in the important scene section display area 302 during viewing, the user selects the same section in the undetected important scene selection area 310 by a drag operation. When all the desired sections are selected and then the add button 311 is pressed, information on the selected section is sent to the selected scene moving image detection unit 112. The selected scene moving image extraction unit 112 cuts out moving image data corresponding to the input section. The scene extracted by the user will have a start and end point).
[Claim 19]
Toshihito teaches an input unit configured to accept the predetermined input; and an imaging unit configured to acquire the image data Paragraph 33, When the user finds an undetected important scene section in the important scene section display area 302 during viewing, the user selects the same section in the undetected important scene selection area 310 by a drag operation. When all the desired sections are selected and then the add button 311 is pressed, information on the selected section is sent to the selected scene moving image detection unit 112. The selected scene moving image extraction unit 112 cuts out moving image data corresponding to the input section. The moving TV image data would have to be acquired by some kind of a moving image camera).
[Claims 20 and 21]
These are method and computer claims corresponding to apparatus claim 1 and are therefore analyzed and rejected based upon apparatus claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toshihito et al. (JP Patent # 2008022103) in view of Ukita et al. (High-resolution performance capture by Zoom-in Pan-Tilt Cameras).
[Claim 6]
Toshihito fails to teach a learning target image data generation unit configured to perform predetermined processing on the image data, and generate a learning target image data obtained by reconstructing the image data on a basis of a result of the predetermined processing, wherein  the learning unit performs learning on a basis of the learning target image data. However Ukita teaches on Page 357 under 4.1 Offline training that the camera working for body parts requires segmenting a human body into the body parts. Real-time 3D body-part segmentation can be achieved with training data of real images and simulation images. In contrast to simulation images, real images have the advantages in terms of accuracy and flexibility for complex shape and motion of a target. This method, however, needs specially-colored clothing, where each body part is colored differently, for training images. To alleviate this labor and cost, easier segmentation is proposed in this paper. For training, the system captures a subject whose performance and clothing are similar to those in a real capture stage. Any color and textures of the clothing are acceptable. That is, the 3D shape of the subject must be similar between training and test data. Figure 3 shows the abstract of the proposed body-parts labeling. The whole body is divided into five parts, namely the head, torso, legs, right arm, and left arm. Instead of the colored clothing, only colored gloves are employed. In each image, pixels corresponding to the hands and the face are labeled by color detection and face detection, respectively. A surface point cloud is reconstructed by shape-from-silhouettes. The pixelwise labels of the hands and the face are projected onto the reconstructed 3D points and regarded as their initial seeds in the 3D body. (Page 357, 4.1). Therefore taking the combined teachings of Toshihita and Ukita, it would be obvious to one skilled in the art to have been motivated to have a learning target image data generation unit configured to perform predetermined processing on the image data, and generate a learning target image data obtained by reconstructing the image data on a basis of a result of the predetermined processing, wherein  the learning unit performs learning on a basis of the learning target image data in order to more smooth and accurate mesh that is easily reconstructed by different parts of an image.
[Claim 7]
Ukita teaches wherein the learning target image data is image data in which a feature detected by the predetermined processing is symbolized (Page 357, 4.1, Figure 3 shows the abstract of the proposed body-parts labeling. The whole body is divided into five parts, namely the head, torso, legs, right arm, and left arm. Instead of the colored clothing, only colored gloves are employed. In each image, pixels corresponding to the hands and the face are labeled by color detection and face detection, respectively)  in order to easily recognize the parts.
[Claim 8]
Ukita teaches wherein the predetermined processing is face recognition processing, and the learning target image data is image data in which a face region obtained by the face recognition processing is distinguished from other regions (Page 357, 4.1, Figure 3 shows the abstract of the proposed body-parts labeling. The whole body is divided into five parts, namely the head, torso, legs, right arm, and left arm. Instead of the colored clothing, only colored gloves are employed. In each image, pixels corresponding to the hands and the face are labeled by color detection and face detection, respectively. The human image described in fig. 3, different body parts like the head and other four are differentiated with different colors).
[Claim 9]
Ukita teaches wherein the predetermined processing is posture detection processing, and the learning target image data is image data in which a feature point region obtained by the posture detection processing is distinguished from other regions (Page 361, second column, second and third Paragraphs, One more experiment was conducted for producing a textured mesh sequence. Images captured by the proposed. system are shown in Fig. 12. High priority was given to a
tennis racket as well as the bead. The region of the racket was labeled by appearance-based object detection (Posture detection). Textured mesh surfaces produced from all images captured by the proposed system and only from zoom-out images are shown in Figs. 13 and 14, respectively. It can be seen that the proposed system could get finer textures of the face. For verifying the reconstructed shapes, non-textured mesh surfaces are shown in Fig. 15 and 16, which were re-constructed by employing zoom-in and only zoom-out cameras, respectively. It is also clear that a more smooth and accurate facial mesh was reconstructed by the zoom-in images; facial parts (i.e. nose and eyes) are seen in Fig. 15) in order to easily distinguish parts from each other.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihito et al. (JP Patent # 2008022103) in view of Kaniwa et al. (US PGPUB 20170351972).
[Claim 10]
Toshihita fails to teach wherein a learning model based on a result of the learning is displayed. However Kaniwa teaches server 200 that transmits the output data of the learning model to the user terminal device 102 (step S2715). Then, the user terminal device 102 displays the received output data of the learning model. The user us checks the prediction value. Then, the user terminal device 102 causes the prediction value without any change or a corrected value to be reflected on the design data 1302 in response to an input of the user us (step S2716) (Paragraph 207, fig. 27). Therefore taking the combined teachings of Toshihita and Kaniwa, it would be obvious to one skilled in the art to have been motivated to have a learning model based on a result of the learning is displayed in order to determine if the learning model is correct and to perform correction to the learning model.
Claim(s) 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toshihito et al. (JP Patent # 2008022103) in view of Osamu et al. (JP Patent # 2001268562).
[Claim 11]
Toshihita fails to teach wherein the learning unit learns a correspondence between scenes and at least one of a shooting condition or an editing condition, for each of the scenes. However Osamu teaches the operation history learning and recording camera control unit 104 reads out the information such as the lecturer position given from the observation mage analysis unit 103 through the line 112 and the associated camera operation information, and records for obtaining an appropriate image. Various information for controlling the camera for use, controlling the playback of teaching materials according to the situation, controlling the switching of the playback video of the teaching materials, etc., or the switching control of the playback video of the teaching materials is output to lines 113, 114, 115 respectively. The recording camera group 105 automatically performs camera selection, panning. chilling. zooming, and the like based on the camera work drive control instruction information of the line 113. The teaching material reproduction control unit 109 controls the output of electronic teaching materials used during the lecture, for example, the output of drawing software running on a personal computer, the output of moving image reproduction software, etc., based on the teaching material reproduction control
information of line 115. The reproduced video is output to lines 117 and 119. The image switching unit 106 selects a recording camera image given from the recording camera group 105 through the line 116 or a teaching material reproduction image given from the teaching material reproduction control unit 109 through the line 117 based on the image selection information of the line 114 (Paragraph 13). Therefore taking the combined teachings of Toshihita and Osamu, it would be obvious to one skilled in the art to have been motivated to have a correspondence between scenes and at least one of a shooting condition or an editing condition, for each of the scenes in order to reduce the manual operation of the image recording.
[Claim 12]
Toshihito teaches wherein the scene is a scene specified by a user (Paragraph 33).
[Claim 13]
Osamu teaches wherein the scene is a positional relationship of a person with respect to a field angle (The position of the lecturer to the left or to the right within the camera field of view is an angle of view, Paragraph 3).
[Claim 14]
Osamu teaches wherein the shooting condition is a condition that may be adjusted during shooting (The history of zoom control history and zoom at the time of actual automatic recording which are adjusted easily by the user during recording, Paragraphs 9-12. Paragraph 11 teaches Pan, tilt and zoom).
[Claim 15]
Osamu teaches wherein the editing condition is a condition that may be adjusted during shooting or a recording check (The history of zoom control history and zoom at the time of actual automatic recording which are adjusted easily by the user during recording, Paragraphs 9-12).
[Claim 16]
Toshihito teaches wherein a learning result obtained by the learning unit is stored for each of the scenes (Paragraphs 14 and 15, detects a plurality of consecutive segments as important scenes and saves them as important scenes).
[Claim 18]
Toshihito teaches a determination unit configured to make a determination using the learning result (Paragraphs 13-15).
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihito et al. (JP Patent # 2008022103), Osamu et al. (JP Patent # 2001268562) and in further view of Kaniwa et al. (US PGPUB 20170351972).
[Claim 17]
Toshihita in view of Osamu fails to teach wherein the learning result is stored in a server device capable of communicating with the information processing apparatus. However Kaniwa teaches server 200 that transmits the output data of the learning model to the user terminal device 102 (step S2715). Then, the user terminal device 102 displays the received output data of the learning model. The user us checks the prediction value. Then, the user terminal device 102 causes the prediction value without any change or a corrected value to be reflected on the design data 1302 in response to an input of the user us (step S2716) (Paragraph 207, fig. 27). Therefore taking the combined teachings of Toshihita, Osamu and Kaniwa, it would be obvious to one skilled in the art to have been motivated to have a learning model based on a result of the learning is displayed in order to determine if the learning model is correct and to perform correction to the learning model.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696